Citation Nr: 0612111	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-16 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a sterno-clavicular 
joint disorder.

4.  Entitlement to service connection for a disorder 
involving "holes" in the jaw.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
hypertension.

7.  Entitlement to service connection for a nerve damage 
disorder to the hands and arms.

8.  Entitlement to an initial, compensable evaluation for 
recurrent kidney stones, from September 10, 2002, to November 
9, 2003.

9.  Entitlement to an evaluation in excess of 10 percent for 
recurrent kidney stones, on and after November 10, 2003.

10.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism.

11.  Entitlement to an initial, compensable evaluation for 
fibromyalgia.

12.  Entitlement to an initial evaluation in excess of 10 
percent for right carpal tunnel syndrome.

13.  Entitlement to an initial evaluation in excess of 10 
percent for left carpal tunnel syndrome.

14.  Entitlement to an initial, compensable evaluation for a 
laceration scar of the chin.

15.  Entitlement to an initial, compensable evaluation for 
residuals of an anterior cruciate ligament reconstruction of 
the right knee with degenerative changes, from September 10, 
2002, to November 13, 2003.

16.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an anterior cruciate ligament reconstruction of 
the right knee with degenerative changes, on and after 
November 14, 2003.

17.  Entitlement to an initial, compensable evaluation for 
degenerative arthropathy of the cervical spine with C3-4 
spurring, from September 10, 2002, to November 13, 2003.

18.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthropathy of the cervical spine with C3-4 
spurring, on and after November 14, 2003.


19.  Entitlement to an initial evaluation in excess of 10 
percent for disc protrusion at L5-S1 with degenerative 
arthropathy and anterior wedging, from September 10, 2002, to 
November 13, 2003.

20.  Entitlement to an evaluation in excess of 20 percent for 
disc protrusion at L5-S1 with degenerative arthropathy and 
anterior wedging, on and after November 14, 2003.

21.  Entitlement to an initial, compensable evaluation for a 
shortened right leg.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to October 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issues of entitlement to an initial, compensable 
evaluation for fibromyalgia; entitlement to an initial 
evaluation in excess of 10 percent for right carpal tunnel 
syndrome; entitlement to an initial evaluation in excess of 
10 percent for left carpal tunnel syndrome; entitlement to an 
initial, compensable evaluation for residuals of an anterior 
cruciate ligament reconstruction of the right knee with 
degenerative changes, from September 10, 2002, to November 
13, 2003; entitlement to an evaluation in excess of 10 
percent for residuals of an anterior cruciate ligament 
reconstruction of the right knee with degenerative changes, 
on and after November 14, 2003; entitlement to an initial, 
compensable evaluation for degenerative arthropathy of the 
cervical spine with C3-4 spurring, from September 10, 2002, 
to November 13, 2003; entitlement to an evaluation in excess 
of 10 percent for degenerative arthropathy of the cervical 
spine with C3-4 spurring, on and after November 14, 2003; 
entitlement to an initial evaluation in excess of 10 percent 
for disc protrusion at L5-S1 with degenerative arthropathy 
and anterior wedging, from September 10, 2002, to November 
13, 2003; entitlement to an evaluation in excess of 20 
percent for disc protrusion at L5-S1 with degenerative 
arthropathy and anterior wedging, on and after November 14, 
2003; and entitlement to an initial, compensable evaluation 
for a shortened right leg are remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The competent evidence of record does not show a current 
diagnosis of an eye disorder, a sterno-clavicular joint 
disorder, a jaw disorder, a nerve damage disorder, an 
erectile dysfunction disorder, or a sinus disorder, and the 
evidence does not show impaired hearing of such severity that 
it is considered a disability for the purpose of VA 
compensation.

2.  From September 10, 2002, to November 9, 2003, the 
veteran's recurrent kidney stone disability did not require 
diet therapy, drug therapy, or invasive or non-invasive 
procedures more than two times per year, and was not 
manifested by an occasional attack of colic. 

3.  On and after November 10, 2003, the veteran's recurrent 
kidney stone disability was manifested by no more than an 
occasional attack of colic with no infection and no need for 
catheter drainage.

4.  The veteran's hypothyroidism is not manifested by 
fatigability, constipation, and mental sluggishness.

5.  The veteran's in-service laceration of the chin 
presumably left a scar, but there is no competent evidence 
that it is visible or symptomatic.

6.  From September 10, 2002, to November 9, 2003, the 
veteran's hypertension did not demonstrate diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more requiring continuous medication for control.

7.  On and after November 10, 2003, the veteran's 
hypertension has demonstrated no more than diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more requiring continuous medication for control.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

3.  A sterno-clavicular joint disability was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A disability involving "holes" in the jaw was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

5.  A sinus disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  An erectile dysfunction disability, to include as due to 
service-connected hypertension, was not incurred in or 
aggravated by active military service, and is not proximately 
due to a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).

7.  A disability involving nerve damage to the hands and arms 
was not incurred in or aggravated by active military service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).
 
8.  The criteria for an initial, compensable evaluation for 
recurrent kidney stones, from September 10, 2002, to November 
9, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 
(2005).

9.  The criteria for an evaluation in excess of 10 percent 
for recurrent kidney stones, on and after November 10, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 
(2005).

10.  The criteria for an initial evaluation in excess of 10 
percent for hypothyroidism, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7903 (2005).

11.  The criteria for an initial, compensable evaluation for 
a laceration scar of the chin have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §  4.118, 
Diagnostic Codes 7800, 7803-7805 (2005).

12.  The criteria for an initial, compensable evaluation for 
hypertension, from September 10, 2002, to November 9, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

13.  The criteria for an evaluation in excess of 10 percent 
for hypertension, on and after November 10, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  A letter dated in December 2003 satisfies the 
duty to notify provisions.  In addition to discussing service 
connection claims, the notification informed the veteran of 
the type of evidence necessary to establish a disability 
rating.  See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506 (U.S. Vet.App. March 3, 2006).  As for the duty to 
assist, the claims file contains all available evidence 
pertinent to the claims, including VA medical evidence dated 
through March 2005, which adequately addresses the medical 
findings necessary for evaluating the claims decided herein.  
The lack of any current diagnosis for the service connection 
claims on appeal precludes the need for VA examination.  
38 C.F.R. § 3.159(c); Compare Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 
370 (2002).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006); see also Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. March 3, 2006). 

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

The Board has considered the veteran's statements of record, 
such as those made in his August 2005 letter, explaining why 
he believes he currently experiences the disabilities 
claimed, but neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, despite evidence of frequent VA medical treatment, the 
record does not contain competent medical evidence of a 
current diagnosis of an eye disorder, a sterno-clavicular 
joint disorder, a jaw disorder, a nerve damage disorder, an 
erectile dysfunction disorder, or a sinus disorder, and the 
veteran's impaired hearing is not of such severity that it is 
considered a disability for the purpose of VA compensation.  

A review of the medical evidence dated through March 2005 
shows diagnosis and treatment for a variety of medical 
issues, but it does not include affirmative evidence 
establishing the current existence of these disabilities.  If 
anything, findings on examination or reports of medical 
history from the veteran tend to suggest he does not 
experience the disabilities claimed.  An example includes the 
March 2005 VA examination report, which documents a xyphoid 
process (lower sternum), but no other chest diagnosis or 
symptomatology.  Another example is found in an April 2005 VA 
medical record that indicates no genitourinary difficulty, to 
include impotence.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  In the present case, although certain 
frequencies demonstrated hearing loss prior to service 
separation, the post-service evidence includes no 
audiological test results that satisfy VA's definition of a 
hearing loss disability.    

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Accordingly, as there is no objective evidence of the 
veteran's claimed disabilities and hearing impairment does 
not satisfy the criteria at 38 C.F.R. § 3.385, service 
connection is not warranted for any of the claimed 
disabilities.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  As there is no current diagnosis 
of the claimed disabilities, the preponderance is against the 
veteran's claims, and they must be denied.

Disability Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Pertinent regulations do not require 
that all cases show all findings specified by the VA's 
Schedule for Rating Disabilities, but that findings 
sufficient to identify the disease and the resulting 
disability and above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2005).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
case includes claims based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Id.; Francisco, 7 Vet. App. 
at 58.

Kidney Stones

The veteran's kidney stones are rated under Diagnostic Codes 
7508 and 7509.  Renal calculi, also known as nephrolithiasis, 
are rated under Diagnostic Code 7508, and merit a 30 percent 
rating when there are recurrent stone formations requiring 
diet therapy, drug therapy, and/or invasive or non-invasive 
procedures more than two times per year.  In all other cases, 
they are to be rated under the criteria for hydronephrosis 
found at Diagnostic Code 7509.  38 C.F.R. § 4.115b.

Under Diagnostic Code 7509, when hydronephrosis is severe, it 
is to be rated as renal dysfunction.  When there are frequent 
attacks of colic with infection (pyonephrosis), and kidney 
function is impaired, a 30 percent rating is warranted. When 
there are frequent attacks of colic, requiring catheter 
drainage, a 20 percent rating is warranted.  When there is 
only an occasional attack of colic, and there is no infection 
and no need for catheter drainage, a 10 percent rating is 
warranted.  Id.

The medical evidence of record shows that in November 2003 
the veteran was seen for complaints associated with his 
kidney stones.  The medical findings and treatment at that 
time, as well as on follow-up in July 2004, establish a 
severity consistent with an occasional attack of colic, with 
no infection and no need for catheter drainage.  Accordingly, 
a 10 percent evaluation is warranted from November 10, 2003, 
and no earlier.  Id.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (West 2002).  As the criteria for an 
initial, compensable evaluation, as well as an evaluation in 
excess of 10 percent on and after November 10, 2003, have not 
been shown by the medical evidence of record, the 
preponderance is against the veteran's claims, and they must 
be denied.  

Hypothyroidism

The veteran's hypothyroidism is currently evaluated as 10 
percent disabling under the criteria of Diagnostic Code 7903.  
Under this code, a 10 percent evaluation is warranted when 
hypothyroidism is manifested by fatigability, or when 
continuous medication is required for control; a 30 percent 
evaluation is warranted when manifested by fatigability, 
constipation, and mental sluggishness; a 60 percent 
evaluation is warranted for muscular weakness, mental 
disturbance, and weight gain; a 100 percent is warranted cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute) and 
sleepiness.  38 C.F.R. 
§ 4.119, Diagnostic Code 7903. 

During active service, the veteran was started on Synthroid, 
a medication for controlling his hypothyroidism, and the 
continued use of this medication is the basis for the initial 
10 percent evaluation.  It appears that the use of this 
medication has successfully controlled his hypothyroidism, as 
a review of the medical evidence of record does not establish 
the presence of fatigability, constipation, and mental 
sluggishness necessary for the next higher rating of 30 
percent.  Id.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  As the criteria for an initial 
evaluation in excess of 10 percent have not been shown by the 
medical evidence of record, the preponderance is against the 
veteran's claim, and it must be denied.  

Chin Laceration Scar

For rating disfigurement of the head, face, or neck, visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 evaluation.  
Visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warrants a 30 percent evaluation; one 
characteristic of disfigurement warrants a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Scars that are superficial and either painful or unstable 
warrant a 10 percent evaluation.  Scars can also be rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805.  

A review of the medical evidence of record shows that a 
compensable evaluation is not warranted in this case.  As 
noted by the RO, the veteran sustained a laceration to the 
chin during service, which required six sutures.  Based on 
this medical history, the RO in October 2002 granted 
entitlement to service connection for a laceration scar, 
despite noting that "there is no evidence showing that a 
scar exists."  Indeed, the post-service medical evidence of 
record does not objectively document an actual scar or 
residual symptoms from such a scar that would allow for a 
compensable evaluation under any of the appropriate 
diagnostic codes for evaluating scars.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  As the criteria for a compensable 
evaluation have not been shown by the medical evidence of 
record, the preponderance is against the veteran's claim, and 
it must be denied.  

Hypertension 

The veteran's hypertension is assigned a noncompensable 
evaluation, effective September 10, 2002, and a 10 percent 
evaluation, effective November 14, 2003, under the provisions 
of 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent 
rating contemplates hypertension with diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or as a minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  The 20 
percent rating is warranted for diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent rating contemplates diastolic 
pressure predominantly 120 or more.  A 60 percent rating, the 
highest disability rating assignable under this diagnostic 
code, contemplates diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Review of the medical evidence of record shows that the 
veteran has never had blood pressure readings that 
demonstrate a systolic pressure of predominantly 200 or more 
or diastolic pressure of 110 or more, necessary for the next 
higher rating of 20 percent.  Many of the documented blood 
pressure readings of record meet the criteria for a 10 
percent evaluation, but only several include systolic or 
diastolic readings that exceed the requirements of a 10 
percent evaluation, but these readings do no establish 
predominant blood pressure readings consistent with a 20 
percent evaluation.  

It is also noted that the blood pressure readings that 
warrant the 10 percent evaluation were taken on and after 
November 10, 2003.  The medical evidence dated prior to 
November 10, 2003, does not establish diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  Furthermore, a review of a November 2003 VA 
treatment note shows the veteran was started on blood 
pressure medication at that time, such that an initial 
compensable evaluation from September 10, 2002, cannot be 
assigned for continuous medication for control.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  As the criteria for an initial, 
compensable evaluation, as well as an evaluation in excess of 
10 percent on and after November 10, 2003, have not been 
shown by the medical evidence of record, the preponderance is 
against the veteran's claims, and they must be denied.  


ORDER

Service connection for an eye disorder is denied.

Service connection for hearing loss is denied.

Service connection for a sterno-clavicular joint disorder is 
denied.

Service connection for a disorder involving "holes" in the 
jaw is denied.

Service connection for a sinus disorder is denied.

Service connection for erectile dysfunction, to include as 
secondary to service-connected hypertension, is denied.

Service connection for a nerve damage disorder to the hands 
and arms is denied.


REMAND

The veteran's service-connected fibromyalgia is currently 
evaluated as noncompensable, based on evidence dated from the 
last ten years essentially establishing his fibromyalgia was 
inactive.  The recent VA medical evidence, however, reflects 
widespread musculoskeletal pain described in a March 2005 
progress note as "chronic pain syndrome."  As these 
orthopedic complaints may be attributed to an increase in the 
symptoms of his fibromyalgia, rather than his specific 
service-connected orthopedic disorders, a VA examination is 
warranted to determine the current severity of this disorder.  
To avoid evaluating the same manifestations under different 
diagnoses, the evaluation of the veteran's orthopedic 
disabilities on appeal are deferred pending the results of 
the VA examination.  See 38 C.F.R. § 4.14 (2005); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In May 2005, the RO granted entitlement to an initial 
noncompensable evaluation for a shortened right leg.  Notice 
of this decision was sent to the veteran in correspondence 
dated in June 2005.  Thereafter, in correspondence received 
by VA in August 2005, the veteran expressed disagreement with 
the RO's assessment of the severity of the disability caused 
by the shortened right leg.  His written statement is 
sufficient to constitute a timely Notice of Disagreement as 
it was received within a year from the date he was notified 
of the decision.  See 38 C.F.R. § 20.201 (2005); Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A review of the 
record, however, does not indicate that a Statement of the 
Case addressing this specific issue was furnished by the RO 
to the veteran in response to his timely Notice of 
Disagreement.  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the 
RO, an appeal has been initiated, and the RO must issue a 
Statement of the Case, and the Board must remand that issue 
to the RO for that purpose.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).
       
Accordingly, the case is REMANDED for the following action:

1.   The veteran must be scheduled for a 
VA examination to evaluate the current 
severity of his fibromyalgia.  The 
examiner must review the veteran's claims 
folder in conjunction with the 
examination.  Any tests deemed appropriate 
by the examiner must be conducted.  Any 
indicated diagnostic tests and studies 
should be accomplished, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of 
fibromyalgia pathology found to be 
present.  Specifically, the examiner must 
address whether there is widespread 
musculoskeletal pain and tender points, 
with our without associate fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like 
symptoms.  If such manifestations are 
present, the examiner should also address 
the frequency (e.g., constant, episodic) 
and whether the symptoms require 
continuous medication for control.  The 
report prepared should be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If any of the 
issues on appeal continues to be denied, 
the veteran must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

4.  The RO should provide the veteran a 
Statement of the Case as to the issue of 
a higher initial evaluation for a 
shortened right leg.  The veteran must be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2005).  If a timely 
substantive appeal is filed with respect 
to this issue, subject to current 
appellate procedures, the case must be 
returned to the Board for further 
appellate consideration.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


